1 Citi 7th Annual Small/Mid Cap & Deutsche Bank Media November 16 & 17, 2010 2 Safe Harbor This presentation and management’s public commentary contain certain forward-looking statements that are subject to risks and uncertainties. These statements are based on management’s current knowledge and estimates of factors affecting the Company’s operations. Statements in this presentation that are forward-looking include, but are not limited to, the statements regarding broadcast and publishing advertising revenues, as well as any guidance related to the Company’s financial performance. Actual results may differ materially from those currently anticipated. Factors that could adversely affect future results include, but are not limited to, downturns in national and/or local economies; a softening of the domestic advertising market; world, national, or local events that could disrupt broadcast television; increased consolidation among major advertisers or other events depressing the level of advertising spending; the unexpected loss or insolvency of one or more major clients; the integration of acquired businesses; changes in consumer reading, purchasing and/or television viewing patterns; increases in paper, postage, printing, or syndicated programming costs; changes in television network affiliation agreements; technological developments affecting products or the methods of distribution; changes in government regulations affectingthe Company’s industries; unexpected changes in interest rates; and the consequences of any acquisitions and/or dispositions.The Company undertakes no obligation to update any forward-looking statement, whether as a result of new information, future events, or otherwise. 3 Broad Media and Marketing Footprint National Media Brands Meredith Integrated Marketing LocalMedia Brands 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 4 Vision 2013 Growth Strategies Strengthening Advertising Revenue Performance Change from prior year period Source: Meredith, calendar year quarters * Estimate 5 Q4 Q1 Q2 Q3 Q4 Up low double digits Q3 Q2 Q1 * Calendar 2009 Calendar 2010 6 Delivering Record Political Ad Revenue Net Political Revenue for Season (July-December) Calendar years Delivering National Market Share Gains Over Time Meredith Share of Magazine Industry Advertising Revenues 9.3% 9.5% 12.3% SourcePublishers Information Bureau Fiscal years ended June 30 8 Summary: Current Ad Environment Improving Magazines: •Modest advertising gains •Achieving higher rates per advertising page •Online advertising up strongly Television: •Delivering strong top-line growth •Political advertising season set record •Automotive rebounding strongly, but other categories also up 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 9 Vision 2013 Growth Strategies 10 Building the National Media Business of the Future Brand Strength Revenue Growth Cost and Expense Containment Next Generation Operating Model • Magazine readership up • Digital audience growing • Delivering higher net revenues per page • Integrated marketing, brand licensing growing • Q1 FY11 costs down 2 percent year over year • Q1 FY11 costs down 14 percent over two years • Optimized Special Interest Media business • Moving consumer marketing activities online 11 Building the Local Media Business of the Future Brand Strength Revenue Growth Cost and Expense Containment Next Generation Operating Model • Delivering strong TV news ratings • Better daily show in 80 markets (4 of Top 5) • Q1 FY11 spot ad revenue up 27 percent • Increasing online and mobile activities • Automated newsrooms • Q1 FY11 costs down 1 percent over 2 years • Centralized master control, traffic & research • Creating 24-hour continuous news platform 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 12 Vision 2013 Growth Strategies Meredith Interactive Overview National Media Group Local Media Group Total: 25 websites Total: 30 websites + apps 14 The Web Has Grown Our Total Audience 20 Average Monthly Unique Visitors to all Meredith websites 27% CAGR 18 11 7 3 Source: Meredith; $ in millions Fiscal years ended June 30 15 Now We’re Expanding to the Mobile Platform •Completed Hyperfactory acquisition: –Mobile content and marketing specialist –Working on additional B2B and B2C initiatives •Business to Business: –Developing mobile apps, web sites and marketing campaigns for corporate clients •Business to Consumer: −Launched mobile versions of our key brands −TV stations offer multiple apps −Working with Next Issue Media on eTablets 16 • Deeper and richer brand experience • Features additional content, videos and slideshows • Multiple revenue streams: - Subscriptions, single copy sales and bundles - Advertising Full eTablet Editions to Launch in Spring 2011 17 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 18 Vision 2013 Growth Strategies Better Homes and GardensIIt’s Where Life Happens Better Homes and Gardens 360º Approach Better Homes and GardensIIt’s Where Life Happens Better Homes and Gardens Products at Retail 21 Growing Revenues from Brand Licensing $ in millions Fiscal years ended June 30 28% CAGR 22 1 3 Parents & American Baby: The Next Megabrand 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 23 Vision 2013 Growth Strategies Database Mobile Digital Word of mouth Healthcare Strong Integrated Marketing Capabilities 24 Custom Publishing 100% Custom Publishing 49% CRM/ Digital 51% Strong Revenue Growth and Diversification 25 Fiscal 2005 Fiscal 2010 26 Case Study: Nestlé/Gerber 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 27 Vision 2013 Growth Strategies 28 Track Record of Dividend Increases 12% CAGR Calendar years 29 Stock Option Exercises Utilization of Cash Net Debt Capital Expenditures Acquisitions, Net of Dispositions Available Cash Operating Cash Flow Dividends $ in millions Share Repurchases SUBTOTAL Use of Cash: Fiscal 2001 through 2010 30 October 2010E November 2010E Total Company ad revenue Up low double digits Up low double digits Total National Media ad revenue Up low to mid single digits Up low to mid single digits Local Media net political ad revenue $15-18M $21.6M Local Media non-political ad revenue Up low to mid single digits* Flat to up low single digits Total Local Media ad revenue Up low 20%’s Up low 20%’s Fiscal 2011 Second Quarter and Full Year Outlook *Depending on the strength of political advertising and its related impact on total advertising inventory, non-political pacings may moderate as the quarter progresses Second quarter earnings per share $0.75 to $0.80 $0.75 to $0.80 Full year earnings per share $2.50 to $2.75 $2.50 to $2.75 1.Exploit the economic recovery 2.Optimize our core businesses 3.Expand our digital businesses 4.Enhance and extend key brands 5.Significantly grow Meredith Integrated Marketing 6.Build shareholder value over time 31 Vision 2013 Growth Strategies 32
